United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF JUSTICE, FORT DIX
FEDERAL CORRECTIONAL INSTITUTION,
Fort Dix, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0746
Issued: November 26, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 23, 2018 appellant, through counsel, filed a timely appeal from an October 13,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a continuing
employment-related condition or disability after May 15, 2013.
FACTUAL HISTORY
This case has previously been before Board.3 The facts and circumstances as set forth in
the Board’s prior decisions are incorporated herein by reference. The relevant facts are set forth
below.
On October 5, 2011 appellant, then a 47-year-old correctional officer, filed a traumatic
injury claim (Form CA-1), assigned OWCP File No. xxxxxx466, alleging that, on September 28,
2011, she sustained left elbow and shoulder injuries as a result of shooting firearms in the
performance of duty.4 She stopped work on September 29, 2011.
After initial development of the claim, by decision dated December 1, 2011, OWCP denied
appellant’s traumatic injury claim, finding that the medical evidence of record did not contain a
rationalized medical opinion explaining how her diagnosed medical condition was causally related
to the accepted September 28, 2011 employment incident.
In a December 7, 2011 letter, appellant, through counsel, requested a telephone hearing
before an OWCP hearing representative. The hearing was held on March 13, 2012. The hearing
representative noted that an emergency room report established a left elbow strain causally related
to the September 28, 2011 employment incident. By decision dated May 10, 2012, she reversed
the December 1, 2011 decision which denied appellant’s claim. Appellant received wage-loss
compensation retroactively to November 14, 2011.
Effective April 8, 2012, appellant began full-time limited-duty work as a legal assistant at
the employing establishment. She continued to receive compensation for wage loss, adjusted to
reflect her actual earnings.5
In a report dated July 6, 2012, Dr. Laura Ross, and osteopathic physician, provided results
on examination and diagnosed status post left elbow sprain with ulnar neuritis. In a form report
dated July 19, 2012, she diagnosed left lateral epicondylitis/ulnar neuritis and checked a box
marked “yes” indicating that the condition was causally related to using firearms. On
3

Docket No. 14-0472 (issued August 17, 2015).

4

Appellant has prior claims involving the left arm. She filed an occupational disease claim (Form CA-2) on
September 1, 2010 in which OWCP accepted that she sustained left shoulder bursae and tendon disorder and left
elbow enthesopathy due to continuous use of the left arm for lifting items such as files and mail buckets. OWCP
assigned that claim OWCP File No. xxxxxx526. Appellant filed a notice of recurrence (Form CA-2a) claiming
disability on September 8, 2010 due to lifting files and mail bins for five years. OWCP developed this incident as a
separate occupational claim, and on February 22, 2011 accepted the claim for left shoulder impingement syndrome,
left lateral epicondylitis, left lateral extensor tendon tear, and left elbow tendinitis. It assigned that claim OWCP File
No. xxxxxx608. OWCP File Nos. xxxxxx526 and xxxxxx608 have been administratively combined with the present
claim, with File No. xxxxxx608 serving as the master file.
5

The Board notes that OWCP did not issue a formal loss of wage-earning capacity determination.

2

September 10, 2012 Dr. Ross reported regarding her treatment of appellant’s condition. She then
opined that the trauma and force of the use of appellant’s firearm, while qualifying for a firearms
test at work on September 28, 2011 directly caused the exacerbation of her underlying lateral
epicondylitis of her left elbow, as well as left elbow ulnar neuropathy. Dr. Ross stated that her
findings were based on multiple physical examinations and diagnostic testing.
OWCP prepared a statement of accepted facts (SOAF) and referred appellant for a second
opinion examination with Dr. Stanley Askin, a Board-certified orthopedic surgeon, to determine
the status of appellant’s accepted condition. In a report dated December 21, 2012, Dr. Askin
provided examination findings. With respect to appellant’s accepted left elbow condition, he
stated that a sprain was a partial tear of the ligament and he opined that appellant’s clinical
presentation did not suggest that she continued to have a partial tear of a ligament at the left elbow.
As to a left lateral epicondylitis, Dr. Askin stated that appellant did not find any anatomic condition
consequential to her work activities. He concluded that there was no work-related reason to
prevent her from performing her regular duties as a correctional officer.
By decision dated March 4, 2013, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective that date, finding that she no longer had any condition or disability
causally related to her September 28, 2011 employment injury. It found that the weight of the
medical evidence rested with the December 21, 2012 medical opinion of Dr. Askin, who opined
that appellant no longer had any residuals of her accepted employment-related left elbow strain,
that she did not sustain an additional left elbow condition as a consequence of her accepted
condition, and that she could perform her regular duties as a correctional officer.
In a letter received by OWCP on March 12, 2013, appellant, through counsel, requested an
oral hearing before an OWCP hearing representative.
In a report dated May 15, 2013, Dr. Ross disagreed with Dr. Askin’s opinion and opined
that the September 28, 2011 employment injury caused an exacerbation of appellant’s underlying
left elbow lateral epicondylitis and caused her left ulnar neuropathy based on examination,
electromyogram and other test results.
By decision dated September 18, 2013, a second OWCP hearing representative affirmed
the March 4, 2013 termination decision. She found that the medical evidence submitted by
appellant was insufficient to outweigh the weight accorded to Dr. Askin’s medical opinion.
On December 26, 2013 appellant, through counsel, appealed to the Board. By decision
dated August 17, 2015, the Board affirmed in part and set aside in part the September 18, 2013
decision.6 The Board found that OWCP met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective March 4, 2013, as Dr. Askin’s opinion
represented the weight of the medical evidence. The Board determined, however, that a conflict
existed in the medical opinion evidence between Dr. Askin and Dr. Ross with respect to whether
appellant had established a continuing condition, left lateral epicondylitis or left ulnar neuritis, or
disability as causally related to the September 28, 2011 employment injury. Thus, the Board

6

Docket No. 14-0472 (issued August 17, 2015).

3

remanded the case to OWCP for resolution of the conflict in the medical opinion evidence in
accordance with 5 U.S.C. § 8123(a).
Following the issuance of the Board’s August 17, 2015 decision, OWCP, on March 17,
2017, referred appellant, together with a SOAF, the medical record, and a list of questions, to
Dr. Robert W. Elkins, a Board-certified orthopedic surgeon, for an impartial medical evaluation.
In an April 26, 2017 report, Dr. Elkins related a history of the September 28, 2011
employment injury, appellant’s medical treatment and employment background.7 He noted her
current complaints of left shoulder, left arm, and left elbow, fourth and fifth finger pain,
discomfort, numbness, tingling, and pins and needles sensation. Appellant rated her left elbow
pain as 4 out of 10. She experienced increased pain when moving in bed and up/down in a chair,
sitting, driving a car, lifting from below the waist and at the waist to shoulder height, lifting above
the shoulders, carrying, and pushing/pulling. Appellant also had increased pain when pressure
was applied and in cold weather conditions. She further complained of pain in her central neck,
left shoulder, arm, and forearm, and numbness, tingling, and pins and needles which she rated as
5 out of 10 in intensity. Dr. Elkins reviewed the medical record and SOAF. He provided detailed
physical examination findings. Dr. Elkins reported negative impingement testing of the shoulder.
There was minimal tenderness over the medial and lateral epicondyle of the left elbow and a
negative Tinel’s sign. There was no particular tenderness in the neck, shoulder, scapula, or arm
area. A neurologic examination was equal with +2 equal reflexes in the biceps, triceps, and
brachioradialis. There was 5/5 strength in the shoulders, biceps, grip and pinch and equal
sensation. Dr. Elkins indicated that appellant had a score within physiologic limits on a pain
diagram. Appellant had a score of 54 on a pain questionnaire.
Dr. Elkins diagnosed resolved lateral epicondylitis, possible subjective complaints of ulnar
nerve neuropathy at the elbow, chronic left arm, shoulder, and elbow pain, and lateral
epicondylectomy performed on March 16, 2011. He noted appellant’s accepted conditions
contained in the SOAF, including the accepted impingement of the left shoulder, lateral
epicondylitis on the left, lateral extensor tear on the left, and tendinitis of the left elbow under
OWCP File No. xxxxxx608. In response to OWCP’s questions regarding appellant’s left elbow,
Dr. Elkins noted that at the present time there was no evidence of ulnar neuritis as there was a
negative Tinel’s sign at the elbow, unremarkable sensation in the hand, and full ROM and good
strength in the hand. He further noted that the accepted September 28, 2011 employment injury
had resolved. Dr. Elkins related that the accepted injury temporarily exacerbated appellant’s left
lateral epicondylitis and ulnar nerve neuritis for a limited time period which ceased on May 15,
2013, resulting in no permanent aggravation. He explained that appellant had minimal
symptomatology and a negative examination with no objective findings. Dr. Elkins advised that,
based on the left upper extremity appellant had no disability and she could perform her date-ofinjury correctional officer position with no restrictions. Regarding whether appellant had any
disability after March 4, 2013, he advised that she had no disability after May 15, 2013.

7

Dr. Elkins noted that appellant currently worked at the Department of Veterans Affairs in Florida.

4

By decision dated May 24, 2017, OWCP found that, based on Dr. Elkins’ report,
appellant’s employment-related injury had resolved, the temporary aggravation of her lateral
epicondylitis had ceased as of May 15, 2013,8 and she had no disability as of that date.
In a letter received by OWCP on June 2, 2017, appellant’s current counsel requested an
oral hearing before an OWCP hearing representative. The hearing was held on August 29, 2017.
By decision dated October 13, 2017, a third OWCP hearing representative affirmed the
May 24, 2017 decision. He found that the weight of medical evidence rested with Dr. Elkins’
impartial medical opinion that appellant no longer had any residuals, additional left elbow
conditions, or disability as a result of her September 28, 2011 work injury. The hearing
representative noted that since Dr. Elkins identified May 15, 2013 as the date that the work-related
aggravation of appellant’s left lateral epicondylitis ulnar neuritis conditions ceased, compensation
for a loss of wage-earning capacity was payable through that date.
LEGAL PRECEDENT
Once OWCP properly terminates a claimant’s compensation benefits, the burden of proof
shifts to the claimant to establish that he or she has continuing disability after that date related to
his or her accepted injury.9 To establish causal relationship between the condition as well as any
attendant disability claimed and the employment injury, a claimant must submit rationalized
medical evidence based on a complete medical and factual background, supporting such causal
relationship.10 Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.11
Section 8123 (a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.12 The implementing regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination and OWCP
will select a physician who is qualified in the appropriate specialty and who has no prior connection
with the case.13 In situations where there exist opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of resolving

8
In its May 24, 2017 decision, OWCP incorrectly identified May 15, 2015 as the date on which appellant no longer
any disability or continuing work-related medical conditions.
9

Manuel Gill, 52 ECAB 282 (2001).

10

Id.

11

Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

12

5 U.S.C. § 8123(a).

13

20 C.F.R. § 10.321.

5

the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.14
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish continuing
employment-related residuals or disability after May 15, 2013.
As noted, in a prior appeal, the Board affirmed OWCP’s termination of appellant’s
compensation, effective March 4, 2013. However, the Board set aside OWCP’s hearing
representative’s September 18, 2013 decision as to whether appellant had established continuing
residuals or disability after March 4, 2013 causally related to the accepted September 28, 2011
employment injury of left elbow strain. The Board found that an unresolved conflict existed
between Dr. Askin, an OWCP referral Board-certified orthopedic surgeon, and Dr. Ross, an
attending osteopath, as to whether appellant had established that the accepted work injury caused
her left lateral epicondylitis, ulnar neuritis, or disability. The Board’s previous review of evidence
regarding the termination of appellant’s compensation benefits is res judicata.15
Following the Board’s decision, on March 17, 2017 OWCP referred appellant to Dr. Elkins
for an impartial medical examination. The Board finds that Dr. Elkins’ impartial medical opinion
is entitled to special weight and establishes that appellant had no continuing conditions or disability
due to the accepted employment injury.16 In an April 26, 2017 report, Dr. Elkins reviewed the
SOAF and the medical file and noted essentially normal findings on physical examination. He
opined that the accepted employment injury had resolved, that the temporary aggravation of
appellant’s left elbow lateral epicondylitis and ulnar nerve neuritis had ceased as of May 15, 2013
and that appellant could perform her regular duties as a correctional officer without restrictions as
of that date. Dr. Elkins reasoned that there were no objective findings consistent with her
subjective complaints.
The Board finds that Dr. Elkins provided a comprehensive, well-rationalized opinion in
which he clearly found that appellant could return to her preinjury job. Dr. Elkins had full
knowledge of the relevant facts and the course of appellant’s conditions. His opinions were based
on the SOAF and an accurate factual and medical history. Dr. Elkins’ report contained a detailed
summary of the history of the claim.17 Additionally, he addressed the medical records, examined
appellant, and reached a reasoned conclusion regarding appellant’s conditions.18 Dr. Elkins’
opinion is entitled to the special weight accorded an impartial examiner and constitutes the weight
14

See M.W., Docket No. 16-0959 (issued October 6, 2016); James P. Roberts, 31 ECAB 1010 (1980).

15
Findings made in prior Board decisions are res judicata absent any further review by OWCP under section 8128
of FECA. A.C., Docket No. 18-0484 (issued September 7, 2018).
16

See D.P., Docket No. 17-1097 (issued January 4, 2018); L.G., Docket No. 15-1334 (issued January 28, 2016).

17

See R.G., Docket No. 16-0271 (issued May 18, 2017).

18
Michael S. Mina, 57 ECAB 379 (2006) (the opportunity for and thoroughness of examination, the accuracy and
completeness of the physician’s knowledge of the facts and medical history, the care of analysis manifested, and the
medical rationale expressed in support of the physician’s opinion are facts, which determine the weight to be given to
each individual report).

6

of the medical evidence.19 Thus, appellant has not met her burden of proof to establish a continuing
employment-related condition or disability due to the accepted injury.
On appeal counsel contends that OWCP improperly denied appellant’s entitlement to
ongoing benefits. As stated above, the special weight of the medical evidence, as accorded to
Dr. Elkins’ opinion, establishes that appellant had no continuing residuals or disability due to her
accepted September 28, 2011 employment injury and can return to her preinjury position.
Appellant failed to submit rationalized medical evidence sufficient to establish a medical condition
or disability after May 15, 2013 causally related to her September 28, 2011 accepted left elbow
condition. She, therefore, failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a continuing
employment-related condition or disability after May 15, 2013.
ORDER
IT IS HEREBY ORDERED THAT the October 13, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 26, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

19

See Melvina Jackson, 38 ECAB 443 (1987).

7

